CONTACT: MEDIA: Janet Ko (905) 267-4226 janet.ko@mdsinc.com INVESTORS: Kim Lee (905) 267-4230 kim.lee@mdsinc.com For Immediate Release MDS Announces Voting Support Agreements TORONTO, CANADA, September 2, 2009 – MDS Inc. (TSX: MDS; NYSE: MDZ), a leading provider of products and services to the global life sciences markets earlier today disclosed that it had entered into an agreement to sell its MDS Analytical Technologies business to Danaher Corporation (NYSE: DHR) for $650 million in cash. Further to this announcement, ValueAct Capital and Enterprise Capital Management Inc., two of the Company’s largest shareholders, who collectively own approximately 23% of the Company’s outstanding common shares, have each entered into an agreement with Danaher pursuant to which they have agreed to vote their common shares in favor of the transaction.These agreements are subject to the ability of the shareholders to change their vote if the Board changes its recommendation with respect to the transaction. The completion of the sale of the MDS Analytical Technologies business is subject to, among various other conditions, shareholder approval. A Special Meeting of Shareholders is expected to be held in October 2009.The sale must be approved by two-thirds of the votes cast at the meeting. MDS anticipates that a management proxy circular for the shareholder meeting will be mailed to shareholders later this month and will be available at www.sedar.com, www.sec.gov/edgar.shtml and www.mdsinc.com. About MDS Inc.
